                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 WESTERN DMSION
                                   No. 5:11-CR-217-D
                                   No. 5:19-CV-196-D


ANTHONY DAVID BROWN,                         )
                                             )
                               Petitioner,   )
                                             )                      ORDER
                      v.                     )
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
                               Respondent    )


        Having conducted an examination of petitioner's motion pursuant to Rule 4(b) of the Rules

Governing§ 2255 Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant

to Rule 5, Rules Governing § 2255 Proceedings, or to make such other response as appropriate to

the above-captioned § 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days

of the filing of this order.

        SO ORDERED. This A_ day of June 2019.
